Downey, J.
Action by the appellee against the appellant. The complaint is in four paragraphs. The sufficiency of the several paragraphs is called in question, but we have concluded that it is unnecessary to decide the questions thus presented, as, upon a careful reading of the evidence in support of them, we have come to the conclusion thai: it is wholly insufficient. The case is not one where there is a conflict of evidence merely, but there is no evidence, at all satisfactory, of the essential *251allegations of the complaint. In such a case, it is our imperative duty to reverse the judgment.
Some errors occurring during the trial are alleged, but they need not be examined.
The judgment is reversed, with costs, and the cause remanded for a new trial.